Citation Nr: 1400337	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-18 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from July 1972 to July 1976.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to the promulgation of a decision in this case, the Veteran submitted a November 2013 written statement (on VA Form 21-4138) indicating he is withdrawing his claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning these claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).


Here, in a recent November 2013 written statement (on VA Form 21-4138), so prior to the promulgation of a decision in this case, the Veteran indicated he is withdrawing his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they must be dismissed.


ORDER

The appeal concerning the claims of entitlement to service connection for bilateral hearing loss and tinnitus is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


